10/4/2019                                 Mike Novogratz
                             Case 1:19-cv-09236          Is Set for Comeback
                                                     Document          1-29WithFiled
                                                                               Cryptocurrency
                                                                                      10/06/19Hedge Fund - Bloomberg
                                                                                                      Page     1 of 5

    Markets

    A Crypto Fund King Says Bitcoin Will Be the
    Biggest Bubble Ever
    By Erik Schatzker
    September 26, 2017, 5:00 AM EDT

        He is said to aim to raise $500 million after Fortress losses
        ‘Largest bubble of our lifetimes,’ he says of digital currency




            Novogratz Says Bitcoin Is a Bubble, But You Should
            Own It




                                                                           B

    Novogratz Says Bitcoin Is a Bubble


    Mike Novogratz is reinventing himself as the king of bitcoin.


    The swaggering macro manager who ﬂamed out at Fortress Investment Group LLC is starting a
    $500 million hedge fund to invest in cryptocurrencies, initial coin oﬀerings and related
    companies. Novogratz will put up $150 million of his own money and plans to raise $350 million
    more by January, mainly from family oﬃces, wealthy individuals and fellow hedge fund
    managers, said a person familiar with his plans.


    At that size, the Galaxy Digital Assets Fund would be the biggest of its kind and signal a growing
    acceptance of cryptocurrencies such as bitcoin and ether as legitimate investments. For

https://www.bloomberg.com/news/articles/2017-09-26/mike-novogratz-is-set-for-comeback-with-crytocurrency-hedge-fund     1/5
10/4/2019                        Mike Novogratz
                    Case 1:19-cv-09236          Is Set for Comeback
                                            Document          1-29WithFiled
                                                                      Cryptocurrency
                                                                             10/06/19Hedge Fund - Bloomberg
                                                                                             Page     2 of 5
    Novogratz, 52, the fund marks a comeback to professional money management after humbling
    losses at Fortress and almost two years of self-imposed exile from Wall Street.


    Novogratz, in an interview with Bloomberg Television, declined to conﬁrm or deny that he’s
    raising a fund, citing regulatory constraints. He did talk at length about his recent experience
    with digital assets and why he’s eager to trade them.


    “This is going to be the largest bubble of our lifetimes,” Novogratz said. “Prices are going to get
    way ahead of where they should be. You can make a whole lot of money on the way up, and we
    plan on it.”


    ‘Trading Junkie’

    Just this month, bitcoin hit a record of almost $5,000 then plunged 30 percent in two weeks as
    buyers weighed the impact of a Chinese ban on initial coin oﬀerings and domestic trading in
    virtual currencies.


    “I sold at $5,000 or $4,980,” he said. “Then three weeks later I’m trying to buy it in the low
    $3,000s. If you’re good at that and you’re a trading junkie, it’s a lot of fun.”




https://www.bloomberg.com/news/articles/2017-09-26/mike-novogratz-is-set-for-comeback-with-crytocurrency-hedge-fund   2/5
10/4/2019                       Mike Novogratz
                   Case 1:19-cv-09236          Is Set for Comeback
                                           Document          1-29WithFiled
                                                                     Cryptocurrency
                                                                            10/06/19Hedge Fund - Bloomberg
                                                                                            Page     3 of 5
    The fortunes being made and lost are just one reason Novogratz likens the cryptocurrency
    market to the Wild West. Digital assets like bitcoin need more regulation, and in the meantime
    some initial coin oﬀerings, or ICOs, will prove to be fraudulent “get-rich-quick schemes,” he said.


    While the technolo y community has embraced the libertarian ideal of a decentralized, open-
    source payment system in which a ﬁxed money supply is determined by computer code,
    ﬁnanciers are taking a more cautious approach. Only two other hedge funds have raised tens of
    millions of dollars to invest in digital assets, Polychain Capital and MetaStable Capital.


    Read about cyberattacks and digital currency


    Novogratz’s fund will have a broader mandate, including market-making, arbitrage, stakes in
    internet coin oﬀerings and venture capital-style investments in digital-asset development, said
    the person familiar with his plans, who asked not to be named because they’re still private. He
    also brought on as partners two traders with years of experience in hedge fund investing and
    compliance: Richard Tavoso, the former head of global arbitrage at RBC Capital Markets; and
    David Namdar, who worked at Millennium Partners, Marto Capital and UBS AG, the person said.


    Bitcoin ‘Fraud’

    Most large institutions have steered clear of the cryptocurrency market out of skepticism about
    its legitimacy or concerns that the mostly unregulated instruments are too volatile. JPMorgan
    Chase & Co. Chief Executive Oﬃcer Jamie Dimon captured the prevailing view on Wall Street
    when earlier this month he called bitcoin a “fraud” and said he would ﬁre anyone at his bank for
    trading it.


    Where others see volatility and liability, Novogratz, a former Goldman Sachs Group Inc. partner,
    smells opportunity.


    “In a lot of ways, this is a market like any other market,” Novogratz said. “You see the psycholo y
    of fear and greed in the charts the same way you’d see it in charts of the Indonesian rupiah or
    dollar-yen or Treasuries. They’re exaggerated because of less liquidity and because you can’t get
    short.”


    Novogratz developed his taste for risk as a varsity wrestler at Princeton University and later as a
    National Guard helicopter pilot. He dabbled in bitcoin while still managing billions of dollars in a
    macro fund at Fortress, but didn’t score his ﬁrst big win until after leaving the New York-based
    ﬁrm two years ago.

https://www.bloomberg.com/news/articles/2017-09-26/mike-novogratz-is-set-for-comeback-with-crytocurrency-hedge-fund   3/5
10/4/2019                     Mike Novogratz
                 Case 1:19-cv-09236          Is Set for Comeback
                                         Document          1-29WithFiled
                                                                   Cryptocurrency
                                                                          10/06/19Hedge Fund - Bloomberg
                                                                                          Page     4 of 5
    Watch more: How macro trader Novogratz became a bitcoin convert


    It started with a late-2015 visit to a friend’s startup in Brooklyn.


    “I expected to see Joe, a dog and one assistant. Instead I saw 30 dynamic young people crammed
    in a Bushwick warehouse, coding, talking on the phone, making plans for this revolution,”
    Novogratz said. “Macro guys are instinctive. My instinct was, ‘I want to buy a chunk of this
    company.”’


    $250 Million Haul

    He decided instead to invest in ether, the cryptocurrency token used on the Ethereum network.
    Novogratz bought about $500,000 at less than a dollar per ether and left on a vacation to India.
    By the time he returned a few weeks later, the price had risen more than ﬁvefold. He bought
    more.


    Over the course of 2016 and into 2017, as ether surged to almost $400 and bitcoin topped $2,500,
    Novogratz sold enough to make about $250 million, the biggest haul of any single trade in his
    career. He said he paid tax on the proﬁts, bought a Gulfstream G550 jet and donated an equal
    amount to a philanthropic project for criminal justice reform.


    Novogratz was hooked. Today, he hosts a weekly “crypto meet-up” for as many as 90 people over
    drinks at his oﬃce in Manhattan’s SoHo district and waxes eﬀusive about his adopted industry.


    “Remember, bubbles happen around things that fundamentally change the way we live,” he said.
    “The railroad bubble. Railroads really fundamentally changed the way we lived. The internet
    bubble changed the way we live. When I look forward ﬁve, 10 years, the possibilities really get
    your animal spirits going.”


    Novogratz, known to his friends as “Novo,” estimates that he now has about 20 percent of his net
    worth in digital assets. In addition to cryptocurrencies, his family oﬃce has invested in bitcoin
    mining, trading platforms, initial coin oﬀerings, pre-ICO sales and blockchain technolo y. He said
    Gemini, the exchange run by Cameron and Tyler Winkelvoss, is “one of our go-to places” in part
    because it has a New York State license to trade bitcoin and ether.


    With a $500 million hedge fund, Novogratz will be able to capture trading opportunities that
    require more scale, as well as wield inﬂuence with developers, entrepreneurs and regulators. Of
    course, he’ll also make money on other people’s money: The person familiar with his fund, who
https://www.bloomberg.com/news/articles/2017-09-26/mike-novogratz-is-set-for-comeback-with-crytocurrency-hedge-fund   4/5
10/4/2019                        Mike Novogratz
                    Case 1:19-cv-09236          Is Set for Comeback
                                            Document          1-29WithFiled
                                                                      Cryptocurrency
                                                                             10/06/19Hedge Fund - Bloomberg
                                                                                             Page     5 of 5
    has seen early versions of marketing documents, said it will charge investors a 2 percent
    management fee and 20 percent of proﬁts, with a two-year lockup.


    Plus, he doesn’t like the idea of fading away.


    “Everyone would love to leave Wall Street gracefully and very few do,” Novogratz said. “You get
    kicked in the knees or kicked in the midsection, you learn from your mistakes, you kind of
    rebuild and you start your new adventure.”


    One thing hasn’t changed: Novo’s love of the risky bet.


    Watch This Next
    In this article
        1547700D
        METASTABLE CAPITAL
        Private Company

        UBSG
        UBS GROUP AG
        10.61   CHF       -0.02 -0.14%


        1484600D
        GROUP LLC/THE
        Private Company

        RY
        ROYAL BANK OF CA
        105.85     CAD        +0.67 +0.64%


        8262177Z
        MARTO
        Private Company



                                                    Terms of Service Trademarks Privacy Policy
                                                     ©2019 Bloomberg L.P. All Rights Reserved
                                           Careers Made in NYC Advertise Ad Choices     Contact Us Help




https://www.bloomberg.com/news/articles/2017-09-26/mike-novogratz-is-set-for-comeback-with-crytocurrency-hedge-fund   5/5
